650 F.3d 311 (2011)
LANDSMAN & FUNK PC, and all others similarly situated, Appellant
v.
SKINDER-STRAUSS ASSOCIATES, a New Jersey Partnership.
Goodrich Management Corp., on behalf of itself and all others similarly situated, Appellant
v.
AFGO Mechanical Services Inc., Goodrich Management Corp., on behalf of itself and all others similarly situated, Appellant
v.
AFGO Mechanical Services Inc.
Goodrich Management Corp., On behalf of itself and all others similarly situated
v.
Flierwire Inc. doing business as Schein Media
Goodrich Management Corp., Appellant.
Goodrich Management Corp., On behalf of itself and all others similarly situated
v.
Flierwire Inc. doing business as Schein Media
Goodrich Management Corp., Appellant.
Nos. 09-3105, 09-3532, 09-3793.
United States Court of Appeals, Third Circuit.
May 17, 2011.
Aytan Y. Bellin, Esq., Bellin & Associates, White Plains, NY, for Appellant.
Michael R. McDonald, Esq., Damian V. Santomauro, Esq., Gibbons, Newark, NJ, for Skinder-Strauss Associates.
Louis A. Bove, I, Esq., Jay M. Green, Esq., Bodell, Bove, Grace & Van Horn, Philadelphia, PA, Kristin Hitsous, Esq., Rosabianca & Associates, New York, NY, for Afgo Mechanical Services Inc., Goodrich Management Corp.
David J. Bloch, Esq., L'Abbate, Balkan, Colavita & Contini, Livingston, NJ, for Flierwire Inc.
Present: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, BARRY, AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR. VANASKIE and GARTH[*], Circuit Judges.

ORDER
THEODORE A. McKEE, Chief Circuit Judge.
A majority of the active judges having voted for rehearing en banc in the above consolidated appeals, it is ordered that the petitions for rehearing are GRANTED.
NOTES
[*]  Judge Garth's vote is limited to panel rehearing only.